Filed 3/30/21 P. v. Roberson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C085500

                    Plaintiff and Respondent,                                    (Super. Ct. No. 16FE022744)

           v.

    MARLON ROBERSON,

                    Defendant and Appellant.




         Following a jury trial, defendant Marlon L. Roberson was convicted of felon in
possession of a firearm (Pen. Code, § 29800, subd. (a)(1))1 and felon in possession of
ammunition (§ 30305, subd. (a)(1)). The trial court sustained a strike allegation




1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                                             1
(§§ 1192.7, subd. (c), 667, subd. (c)) and sentenced defendant to a six-year state prison
term.
        On appeal, defendant contends the trial court erred in denying his motion to
traverse the search warrant based on purported omissions and misstatements in the
affidavit.
        We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND2
        Preliminary Hearing-Suppression Motion Testimony
        While on patrol on December 2, 2016, at around 11:55 a.m., Sacramento Police
Sergeant Andy Hall observed a gray BMW SUV with no front or rear license plates.
Sergeant Hall conducted a traffic stop; the BMW pulled over at 5917 Stallon Way.
Defendant was the driver and codefendant Francois Norde was in the front passenger
seat. A consensual patdown of Norde produced a narcotics smoking pipe, which led
Sergeant Hall and his partner to search the vehicle.
        A loaded .40-caliber magazine was in a leather glove found on the passenger side
floorboard. A .40-caliber handgun in a leather glove was discovered in a cavity behind
the radio, which was loose in the center console. The gloves that contained the magazine
and gun matched. A digital scale with brown sticky residue consistent with heroin was in
the center console. A backpack was on the floorboard behind the front passenger seat. A
single live .40-caliber round was found in the backpack. The backpack also contained
documentation with Norde’s name. The BMW car registration was in defendant’s name
at 5917 Stallon Way and the vehicle also contained various documents showing



2 We limit our summary to the facts and proceedings relevant to this motion. The
testimony discussed herein is the preliminary hearing testimony of one of the two officers
who participated in the stop of defendant’s vehicle and the officer who was the search
warrant affiant. The motion to traverse the search warrant was held concurrently with the
preliminary hearing.

                                             2
defendant resided at that address. Defendant and Norde were detained while the officers
obtained a search warrant for 5917 Stallon Way.
        The affidavit for the warrant was authored by Sacramento Police Officer Jonathan
Ray. After Officer Ray arrived to execute the search warrant, he spoke with one of the
residents, Cherese Williams, who said she shared the master bedroom with defendant.
During the search, Officer Ray found two small safes in the master bedroom, with one
containing two loaded .22-caliber handguns. A loaded .22-caliber rifle was found in the
box spring of the master bedroom bed.
        The Affidavit
        The affidavit in support of the warrant begins its case summary by stating that
Sergeant Hall and his partner Officer Wacker3 were on patrol in a marked vehicle when
they observed a dark gray BMW SUV with no license plates drive past them in the area
of Stallon Way and Tangerine Avenue. They conducted a traffic stop of the vehicle,
which parked in front of the driveway at 5917 Stallon Way. The driver, defendant,
identified himself and said he had parked in front of his house. The VIN for the BMW
showed defendant was the owner at 5917 Stallon Way, and the registration expired on
May 12, 2016.
        The passenger had no identification and the name he provided could not be found
in databases. He consented to a search, which found a bulge in his pocket that Sergeant
Hall thought may be a pipe. With the subject’s permission, Sergeant Hall removed the
object, which was a homemade narcotics pipe fashioned from a pen.
        The affidavit then states in pertinent part: “Sgt. Hall and Ofc. Wacker returned to
the BMW and detained the driver Marlon Roberson in the back seat of their SPD vehicle
to secure him while they conducted a probable cause search of the vehicle for drug




3   Officer Wacker did not testify at the preliminary hearing/suppression motion.

                                              3
paraphernalia. Sgt. Hall located a pistol magazine on the floorboard inside a hand glove.
[¶] As they continued the search, they located a .40 Caliber handgun in the dashboard of
the vehicle, in a compartment.”
       The affidavit goes on to note that at that time, defendant had over five convictions
including convictions for robbery, petty theft with a prior, and grand theft. They also
determined the passenger, Norde, was on parole until August 23, 2017. Other officers
arrived went to the front door of 5917 Stallon Way, where they found two adult women
and three children.
       The affidavit then stated: “Inside the house was [Cherese] Williams, who claimed
to be married to Marlon Roberson. She stated that they live there together and he has a
room in the residence. [¶] Officers used a key from the keychain of Roberson located in
his vehicle and discovered that his key fit the front door to the residence.”
       The supporting part of the affidavit concluded by stating that in the officer’s
experience, “suspects who conceal illegal firearms will have additional firearms and
accessories located in their homes,” including additional ammunition and magazines.
       The Motion and Ruling
       Defendant moved to traverse the warrant based on the affidavit omitting facts
regarding where the gun and magazine had been found and that defendant was prohibited
by a restraining order from being in the residence. Attached to the motion was a
restraining order, issued November 17, 2016, prohibiting defendant from contacting
Williams.
       At the hearing on the motion, counsel for defendant argued the affidavit contained
the following material omissions: the restraining order against defendant, that the
magazine was located on the passenger side floorboard and that they found the gun in the
“glove box area.” Counsel read the actual affidavit language to the court noting it
actually said the gun was found “in a dashboard of the vehicle in a compartment.”



                                              4
Counsel argued, “Is that dashboard on the passenger side? Is it on the driver’s side? Is it
in the center console? We have no idea where that’s at.”
       The trial court found that even if the officers should have ascertained whether a
protective order was in place, they had evidence defendant was still living at the house in
spite of the protective order. Regarding the location of the magazine, the trial court
found that providing exactly where it was located in the vehicle would not have detracted
from the warrant given where the gun was found. Regarding the location of the gun, the
court stated: “In effect, [the gun] was found in a hidden compartment in the car that’s
registered to Mr. Roberson.” The court reasoned that the affidavit language “leads . . . .a
reasonable reader to believe that, in fact, it’s not a glove box . . . . But it was actually
inside the dashboard. [¶] That leads one to believe that in fact this car has been modified
in some fashion because dash boards don’t generally have the kind of access this seems
to refer to.” Counsel argued that the language was “vague on its face.”
       The trial court denied the motion.
                                        DISCUSSION
       Defendant contends the affidavit in support of the search warrant was insufficient
because it contained material omissions concerning the restraining order, the location of
the magazine on the front passenger seat floorboard and the live round found in the
backpack behind the passenger seat. According to defendant, when the omitted facts are
considered, the affidavit’s conclusion, that there would be additional firearms in the
house, was not supported by the factual portion of the affidavit. Defendant’s contention
borders on frivolous.
       The standard for probable cause to issue a search warrant is “whether, given all the
circumstances set forth in the affidavit . . . , there is a fair probability that contraband or
evidence of a crime will be found in a particular place.” (Illinois v Gates (1983) 462 U.S.
213, 238 [76 L.Ed.2d 527].) A defendant may challenge the veracity of a facially valid
search warrant affidavit on the grounds it contains misrepresentations or omissions.

                                                5
(Franks v. Delaware (1978) 438 U.S. 154, 155-156 [57 L.Ed.2d 667, 672]; People v.
Luttenberger (1990) 50 Cal.3d 1, 11 (Luttenberger); People v. Kurland (1980) 28 Cal.3d
376, 384 (Kurland).) “[A]n affidavit may be insufficient when it omits facts adverse to
the warrant application.” (Kurland, at p. 384.) However, the affiant has a duty only to
disclose facts that are material, thus “only those omissions which significantly distort[]
the probable cause analysis” will make an affidavit deficient. (Id. at pp. 384-385.)
Accordingly, on review, facts must be deemed material if, “because of their inherent
probative force, there is a substantial possibility they would have altered a reasonable
magistrate’s probable cause determination.” (Kurland, at p. 385.)
       If a trial court determines an asserted omission is material, it must then decide
whether the omission “arose innocently or from culpable conduct.” (Kurland, supra,
28 Cal.3d at p. 387.) A material omission will not render an affidavit insufficient if the
affiant reasonably, even if incorrectly, concluded the omitted fact was immaterial. (Id. at
pp. 388-389.) Thus, the defense first bears the burden of showing “ ‘with some
specificity,’ ” why material facts were omitted and why those facts are material. (Id. at
p. 390.) The People may show the material omission was proper or reasonable. (Ibid.)
The defendant must then show the omission was the result of reckless disregard for the
truth or the intent to mislead by the affiant. (Luttenberger, supra, 50 Cal.3d at p. 10.)
       We agree with the trial court. While there was a restraining order protecting
Williams from defendant, defendant said he lived at the residence, the BMW he was
driving was registered in his name at that address, defendant stopped the vehicle in front
of that residence, defendant had a key to the residence on his keychain and Williams said
defendant lived there with her. Even assuming officers should check for restraining
orders every time they search a suspect’s residence, the evidence shows defendant was
living with Williams at the address in violation of the restraining order. Moreover, the
fact that a restraining order was issued on November 17, 2016, less than three weeks
before the search, did not negate the probable cause that defendant had access to the

                                              6
house and kept property at the house, including additional firearms, ammunition and
other items associated with firearms. The omission of the restraining order is not
material.
       Nor was the location where the magazine was found or the .40-caliber round in the
backpack material. While the affidavit stated the magazine was found on the floorboard
without specifying it was found on the passenger side floorboard, the precise location
where it was found is not inconsistent with defendant owning the gun. This is
particularly true since the magazine was found in a glove matching the glove the gun was
found in. Nor did the bullet in the backpack associated with defendant’s passenger
detract from the probable cause. After all, while it could be inferred that at some point,
the passenger may have had a .40-caliber firearm for that single round found in his
backpack, there was nothing requiring the conclusion that the gun found in the
compartment in defendant’s vehicle was that firearm. Indeed, the affiant’s reference to
the gun found “in the dashboard of the vehicle, in a compartment” was compelling
evidence providing probable cause (along with the affiant’s expertise) indicating
defendant, a convicted felon and the owner of the vehicle, may have possessed additional
firearms in his house.4
       Since the affidavit evidence showed defendant was living in the house and the gun
in the BMW was his, the affidavit provided probable cause to search the house for




4  In response to defendant’s argument that the affidavit was vague as to the precise
location the gun was found, we agree with the trial court that the affiant’s description
actually provided less compelling evidence than could have been presented in the
affidavit. The affidavit could have expressly said the compartment in the dashboard was
a hidden compartment behind the radio. Given that this omission would have
strengthened the probable cause, it appears that any other omissions the affiant made that
would have detracted from the probable cause were the product of mistake and were
neither intentional nor made with reckless disregard for the truth.

                                             7
evidence that defendant, a convicted felon, was in possession of other guns or
ammunition.
                                    DISPOSITION
      The judgment is affirmed.



                                                   /s/
                                                MURRAY, J.



We concur:



    /s/
HULL, Acting P. J.



   /s/
MAURO, J.




                                            8